      8:20-cv-00312-JFB-SMB Doc # 353 Filed: 11/23/20 Page 1 of 2 - Page ID # 7041


                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF NEBRASKA

 NORMAN MOUNT,

                                Plaintiff,                                                     8:20CV312

           vs.                                                                        AMENDED FINAL
                                                                                    PROGRESSION ORDER
 UNION PACIFIC RAILROAD COMPANY,

                                Defendant.


        THIS MATTER is before the Court on the parties’ Joint Motion for Extension of Deadlines.
(Filing No. 352.) The motion is granted. Accordingly,

         IT IS ORDERED that the provisions of the Court’s previous final progression order remain in
effect, and in addition to those provisions, shall be amended as follows:

          1)        The trial and pretrial conference will not be set at this time. A status conference to
                    discuss case progression and the parties’ interest in settlement will be held with the
                    undersigned magistrate judge by telephone on February 1, 2021 at 10:30 a.m. Counsel
                    shall use the conferencing instructions assigned to this case to participate in the
                    conference. (Filing No. 345.)

          2)        The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
                    Federal Rules of Civil Procedure is January 13, 2021. Motions to compel written
                    discovery under Rules 33, 34, 36 and 45 must be filed by January 27, 2021.

                    Note: A motion to compel, to quash, or for a disputed protective order shall not be filed
                    without first contacting the chambers of the undersigned magistrate judge to set a
                    conference for discussing the parties’ dispute.

          3)        The deadlines for plaintiff(s) to identify new expert witnesses expected to testify at the
                    trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                    (Fed. R. Civ. P. 26(a)(2)(C)), is December 22, 2020.

          4)        The deadlines for plaintiff(s) to complete expert disclosures1 for all new experts
                    expected to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                    retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is December 22, 2020.

                    The deadline for defendant(s) to serve any new reports is January 21, 2021.

                    The deadline for plaintiff(s) to serve any expert reports in rebuttal to those served by
                    defendant(s) after January 7, 2021 is February 4, 2021.


          1 While treating medical and mental health care providers are generally not considered “specially retained experts,” not all their

opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment
documentation. As to each such expert, any opinions which are not stated within that expert’s treatment records and reports must be
separately and timely disclosed.
8:20-cv-00312-JFB-SMB Doc # 353 Filed: 11/23/20 Page 2 of 2 - Page ID # 7042


  5)     The non-expert deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is February 12, 2021. The expert deposition deadline is
         March 1, 2021.

  6)     Discovery Limits: The parties agree that the following limits will apply to discovery
         going forward:

         a) Each party is limited to serving 15 interrogatories on the opposing party; and

         b) Each party is limited to 5 depositions of witnesses who have not already been
            deposed in Harris v. Union Pacific Railroad Company, case file no. 8:16cv00381.

  7)     The deadline for filing motions to dismiss and motions for summary judgment is
         February 22, 2021. The responding party will have one (1) month to respond, after
         which the filing party will have two (2) weeks to reply.

  8)     The deadline for filing motions to exclude testimony on Daubert and related grounds is
         March 26, 2021.

  9)     Pretrial and Trial: Within fourteen (14) days of the Court’s issuance of an order on
         summary judgment, or alternatively by March 2, 2021 if no party files for summary
         judgment, the parties agree to meet confer and to contact the Court for a scheduling
         conference to address pre-trial, trial, and other related deadlines.

  10)    The parties shall comply with all other stipulations and agreements recited in their Rule
         26(f) planning report that are not inconsistent with this order.

  11)    All requests for changes of deadlines or settings established herein shall be directed to
         the undersigned magistrate judge. Such requests will not be considered absent a showing
         of due diligence in the timely progression of this case and the recent development of
         circumstances, unanticipated prior to the filing of the motion, which require that
         additional time be allowed.

  Dated this 23rd day of November, 2020.

                                               BY THE COURT:

                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
